DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 04/15/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/15/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 5-17, 19, 21-22, 24, and 27.
Applicants have left claims 23, 25-26, and 28 as originally filed/previously presented.
Applicants have cancelled claims 2-4, 18, and 20.
Claims 1, 5-17, 19, and 21-28 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2022 and 04/06/2022 are being considered by the examiner.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 04/15/2022, with respect to claims 7, 18, and 24 have been fully considered and are persuasive. Applicants have either amended the claims to overcome the objections. The objections of claims 7, 18, and 24 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed 04/15/2022, with respect to claims 1-26 have been fully considered and are persuasive. Regarding Claim 5, the instant specification filed on 03/11/2020 discloses that the planar electrode is in the vicinity of the electrolysis electrode at a predetermined distance on page 3. An upper limit of “vicinity” is being interpreted as being located on the same device. The 112(b) rejection of claims 1-26 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 04/15/2022, with respect to claims 27-28 have been fully considered and are persuasive. Applicants have amended claim 27 to integrate the abstract idea into a practical application of calibrating the pH sensor based on the measured potential difference. The 101 rejection of claims 27-28 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 04/15/2022, with respect to claims 1 and 27 have been fully considered and are persuasive. Applicants have amended the independent claims to recite elements of previously presented claims 18 and 20. The 102(a)(2) rejection of independent claims 1 and 27 (and dependent claims) has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 10-17, 19, 21-22, 24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, in view of Scarantino et al. (Pub. No. US 2010/0268078), hereinafter referred to as Scarantino.
The claims are generally directed towards a multi-sensor device comprising: a pH sensor for measuring pH levels within a measurement environment, the sensor comprising: a reference electrode; a pH sensitive electrode; and a controller, for measuring a potential difference between the pH sensitive electrode and the reference electrode, the measured potential difference being indicative of a pH level at the pH sensitive electrode; and a dissolved oxygen sensor, the dissolved oxygen sensor comprising first and second electrodes, one of the first and second electrodes being configured to be used as a working electrode of the dissolved oxygen sensor, wherein the controller is operable: to apply a voltage across the first and second electrodes to control the pH level at the pH sensitive electrode, and 237848-8 to measure the potential difference between the pH sensitive electrode and the reference electrode following the application of the voltage; and wherein the reference electrode of the pH sensor is a common reference electrode configured for use with the dissolved oxygen sensor.
Regarding Claim 1, De Coulon discloses a multi-sensor device (Abstract, Fig. 2) comprising: 
a pH sensor for measuring pH levels within a measurement environment (Abstract, “device for measuring the pH…” and Fig. 2), the sensor comprising: 
a reference electrode (Fig. 2, element 26, and para. [0135], “probe also comprises a reference electrode”); 
a pH sensitive electrode (Fig. 2, element 24, “gate”, and para. [0134], “probe comprises an ISFET type transistor … gate comprises a surface sensitive to H+ ions…”); and 
a controller (para. [0158], “command means and the means for determining the value of the pH comprise a microcontroller”), for measuring a potential difference between the pH sensitive electrode and the reference electrode, the measured potential difference being indicative of a pH level at the pH sensitive electrode (para. [0181-0183], “microcontroller acts on the means for generating electric current and voltage to generate a constant voltage … “voltage varies linearly as a function of the pH …”);
wherein the controller is operable: 
to apply a voltage across the first and second electrodes to control the pH level at the pH sensitive electrode (Fig. 2, element 27 and 28, and para. [0143], “constant electric current between the anode and the cathode … enables generation of a fixed concentration of protons proportional to the pH” and para. [0181], “microcontroller acts on the means for generating electric current and voltage to generate a constant voltage …”), and 237848-8 
to measure the potential difference between the pH sensitive electrode and the reference electrode following the application of the voltage (para. [0183], “microcontroller then determines the value of the pH according to the value of the voltage measured at the terminals of the source and the gate…”).
However, De Coulon does not explicitly disclose a dissolved oxygen sensor, the dissolved oxygen sensor comprising first and second electrodes, one of the first and second electrodes being configured to be used as a working electrode of the dissolved oxygen sensor and wherein the reference electrode of the pH sensor is a common reference electrode configured for use with the dissolved oxygen sensor.
Scarantino teaches of a multi-sensor device including a combination pH and oxygen sensor unit (Fig 22, para. [0167]). Scarantino teaches of a four electrode system including a pH sensitive electrode (Fig. 22, element 201), a reference electrode (Fig. 22, element 329). Scarantino further teaches of a dissolved oxygen sensor (para. [0167]) comprising first and second electrodes (Fig. 22, elements 325 and 331, para. [0167]), where one of the first and second electrodes is configured to be used as a working electrode of the dissolved oxygen sensor (para. [0164], “working electrode at which dissolved oxygen molecules are electrochemically reduced”). Scarantino further teaches the reference electrode for the pH sensor can be a common reference electrode with the dissolved oxygen sensor (Fig. 22, element 329, and para. [0167-0168], “combination pH/oxygen sensor unit”, a single reference electrode is used for both the pH sensor unit and oxygen sensor unit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second electrodes disclosed by De Coulon to additionally be used as a dissolved oxygen sensor, and use a common reference electrode for the pH/oxygen sensor unit. Scarantino teaches that a combination pH/oxygen sensor unit can be used in a smaller structure to measure both pH and oxygen, and additionally allow for a self-calibrating design (para. [0167]). Scarantino further teaches a single reference electrode for the pH/oxygen sensor unit to reduce the size of the sensor (para. [0167]). 
Regarding Claim 5, modified De Coulon discloses a multi-sensor device according to claim 1, wherein the first electrode is disposed in the vicinity of the pH sensitive electrode (Fig. 2, element 27 and element 24, element 27 and 24 are in the vicinity of each other, and para. [0137], “anode extends all around the gate without being in contact with it”).
Regarding Claim 6, modified De Coulon discloses a multi-sensor device according to claim 1, wherein the controller is operable to recalibrate the pH sensor based on the measurement (para. [0186], “calibration cycle, the microcontroller …” and para. [0189], “production of protons … takes the pH in the membrane to a known value pH …”, the measurements are used to calibrate and recalibrate the pH sensor).
Regarding Claim 10, modified De Coulon discloses a multi-sensor device according to claim 1, wherein the first electrode substantially surrounds the pH sensitive electrode (Fig. 2, elements 27 and 24, and para. [0137], “anode extends all around the gate without being in contact with it”).
Regarding Claim 11, modified De Coulon discloses a multi-sensor device according to claim 10, wherein the pH sensitive electrode comprises a substantially disk-shaped part and the first electrode comprises a ring-shaped part which substantially surrounds the disk-shaped part of the pH sensitive electrode (Fig. 2, elements 27 and 24, and para. [0137], “anode extends all around the gate without being in contact with it”, therefore the first electrode is a ring-shape extending around the gate, which is a circular shape to not be in contact with each other).
Regarding Claim 12, modified De Coulon discloses a multi-sensor device according to claim 1, wherein the pH sensitive electrode and the first electrode are formed on a substrate within a well (Fig. 2, elements 27, 24, and 23, and para. [0134], “probe classically comprises a source and a drain placed on a substrate …”, elements 27 and 24 are also in a well or a hole for the fluid to sit shown in Fig. 2).
Regarding Claim 13, modified De Coulon discloses a multi-sensor device according to claim 1, wherein one of the pH sensor and the first electrode are formed on a substrate within a well (Fig. 2, element 24, and para. [0134], “probe classically comprises a source and a drain placed on a substrate … also classically comprises a gate 24”) and the other of the pH sensor and the first electrode are formed on a raised area surrounding the well (Fig. 2, element 28, and para. [0135], “probe also comprises a cathode”, one of the electrodes are raised out of the well where the pH sensitive electrode is located).
Regarding Claim 14, modified De Coulon discloses a multi-sensor device according to claim 12, wherein the reference electrode and the second electrode are formed outside of the well (Fig. 2, elements 26 and 28, the cathode and the reference electrode are formed outside of the well).
Regarding Claim 15, modified De Coulon discloses a multi-sensor device according to claim 1, wherein the pH sensor is an ISFET or metal oxide based sensor (para. [0057], “probe for measuring the pH of a type comprising an ISFET transistor”).
Regarding Claim 16, modified De Coulon discloses a multi-sensor device according to claim 1, wherein the measurement environment is within a human or animal body (Fig. 2, para. [0134], the probe is capable of being used in a measuring environment within a human or animal body).
Regarding Claim 17, modified De Coulon discloses a multi-sensor device according to claim 16, wherein the measurement environment is within a uterus (Fig. 2, para. [0134], the probe is capable of being used within a uterus).
Regarding Claim 19, modified De Coulon discloses a multi-sensor device according to claim 1.
However, modified De Coulon does not explicitly disclose wherein the other of the first and second electrodes is used as a counter electrode of the dissolved oxygen sensor.
Scarantino further teaches the other of the first and second electrodes is used as a counter electrode (Fig. 22, element 331 and para. [0152], “combination oxygen/pH sensor … counter-generating electrode”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second electrode to be used as a counter electrode. Scarantino teaches that a generating and counter generating electrode allow for establish an oxygen or hydrogen saturation environment at the working electrode/pH sensing electrode (para. [0152]). 
Regarding Claim 21, modified De Coulon discloses a multi-sensor device according to claim 1.
However, modified De Coulon does not explicitly disclose wherein the controller is operable to measure a dissolved oxygen level at the working electrode following the application of the voltage to obtain a single point calibration of the dissolved oxygen sensor at a high dissolved oxygen concentration.
Scarantino further teaches of producing a high point calibration of the oxygen sensor in order to calibrate the sensor (para. [0152] and [0160]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by modified De Coulon to explicitly obtain a calibration value of the oxygen sensor at a high dissolved oxygen concentration. Scarantino teaches that the self-calibration method can be performed to check the operability and bio survivability of the device to ensure proper results and readings of the electrodes (para. [0152]). 
Regarding Claim 22, modified De Coulon discloses a multi-sensor device according to claim 1.
However, modified De Coulon does not explicitly disclose wherein the pH sensitive electrode, the reference electrode and the first and second electrodes are disposed on a substrate.
Scarantino further teaches that the pH sensitive electrode, reference electrode, and first and second electrodes are disposed on the same substrate (Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed by modified De Coulon to explicitly have all elements on the same substrate. Scarantino teaches that a single substrate allows for the sensor to be implanted as one singular sensor (para. [0106]). 
Regarding Claim 24, modified De Coulon discloses a multi-sensor device according to claim 22, wherein the pH sensitive electrode, the reference electrode and the first and second electrodes are disposed on a same side of the substrate (Scarantino, Fig. 22, elements 201, 327, 325, 329, and 331 are disposed on a same side of the substrate).
Regarding Claim 26, modified De Coulon discloses a multi-sensor device according to claim 22, wherein an electrolyte (Fig. 2, element E, “effluent”) is provided in a region bounded by the substrate and a semi- permeable membrane (Fig. 2, element 29, the effluent is contained by the substrate in the well), the region containing at least the pH sensitive electrode and the first electrode (Fig. 2, elements 27 and 24), diffusion of ions and oxygen from the measurement environment into the electrolyte occurring via the semi-permeable membrane (para. [0073], “probe is put into contact with the effluent for which the pH is to be measured … ions spread within the membrane in order to reach equilibrium of concentration … measurement of pH is therefore done within the membrane…”).
Regarding Claim 27, De Coulon discloses a method of calibrating a pH sensor within a measurement environment (Fig. 2, para. [0043], “a device in addition preferably comprises means for calibrating said device for measuring …”), the method comprising the steps of applying a voltage across first and second electrodes (Fig. 2, elements 27 and 28) to influence the pH level at a pH sensitive electrode (para. [0143], “constant electric current between the anode and the cathode … enables generation of a fixed concentration of protons proportional to the pH” and para. [0181], “microcontroller acts on the means for generating electric current and voltage to generate a constant voltage …”); measuring the potential difference between the pH sensitive electrode and a reference electrode following the application of the voltage (para. [0183], “microcontroller then determines the value of the pH according to the value of the voltage measured at the terminals of the source and the gate…”).
However, De Coulon does not explicitly disclose calibrating the pH sensor based on the measured potential difference.
Scarantino discloses a self-calibrating combination oxygen/pH sensor (Fig. 20 and 22, and para. [0152]). Scarantino further discloses using the measured hydrogen to calibrate the combination oxygen/pH sensor (para. [0152]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by De Coulon to explicitly use the potential difference as a calibration factor for the pH sensor. Scarantino teaches that the calibration of the sensor based on the difference allows for the system to check the operability and bio survivability of the device (para. [0152]).
Regarding Claim 28, modified De Coulon discloses a method according to claim 27.
However, modified De Coulon does not explicitly disclose a method for calibrating both the pH sensor and a dissolved oxygen sensor integrated with the pH sensor, comprising a step of measuring a dissolved oxygen level at the first electrode following the application of the voltage to obtain a single point calibration of the dissolved oxygen sensor at a high dissolved oxygen concentration.
Scarantino teaches of an in vivo monitoring device including a combination of oxygen and pH sensors (Fig. 10B and Fig. 20, and para. [0152]). Scarantino further teaches a method of calibration the device by producing a high point calibration of the oxygen sensor in order to calibrate the sensor (para. [0150]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by De Coulon to explicitly obtain a calibration value of the oxygen sensor at a high dissolved oxygen concentration. Scarantino teaches that the self-calibration method can be performed to check the operability and bio survivability of the device to ensure proper results and readings of the electrodes (para. [0150]). 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, in view of Scarantino et al. (Pub. No. US 2010/0268078), hereinafter referred to as Scarantino, as applied to claim 1 above, and further in view of Shandy Zhu (WO 2017/133952), hereinafter referred to as Zhu.
Regarding Claim 7, modified De Coulon discloses a multi-sensor device according to claim 1.
However, modified De Coulon does not explicitly disclose wherein the controller is operable, while the voltage is being applied, to take a plurality of potential difference measurements at known times following an initial application of the voltage, and is operable subsequently to correlate the plurality of potential difference measurements with expected pH levels at the respective known times.
Zhu teaches of a device for electrochemically sensing the pH of a liquid using electrolysis (Abstract) including a working electrode, counter electrode, voltage detector and a controller (Fig. 2, pg. 5, lines 17-19). Zhu further teaches of taking a plurality of potential difference measurements at known times following an initial application of the voltage (Fig. 4B, the potential difference measurements are taken over time after an initial application, Pg. 7, lines 11-17, “controller is arranged to determine the pH of the liquid using the detected voltage during the electrical test sequence”). Zhu further teaches of correlating the difference measurements with expected pH levels at the known times (Pg. 7, lines 11-17, “controller is arranged to determine the pH of the liquid using the detected voltage during the electrical test sequence … analyze the results provided by the voltage detector … performing data analysis, the controller can determine the pH of the liquid …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by modified De Coulon to explicitly measure potential difference measurements at correlate the difference measurements with an expected pH level. Zhu teaches that the electrical test sequence of applying voltage and measuring a difference allows for the sensor to accurately determine a pH level (pg. 5, lines 25-31).
Regarding Claim 8, modified De Coulon discloses a multi-sensor device according to claim 1.
However, modified De Coulon does not explicitly disclose wherein the controller is operable to apply the voltage with a first polarity until a first steady- state pH level is reached, and to take a first potential difference measurement at the first steady-state pH level, and then to apply the voltage with a second polarity opposite to the first polarity until a second steady-state pH level is reached, and to take a second potential difference measurement at the second steady-state pH level.
	Zhu further discloses the controller is operably to apply a voltage (Pg. 3, lines 15-16, “power supply arranged to apply voltage across the working electrode and the counter electrode…” and Pg. 7, lines 11-17, “controller is arranged to determine the pH of the liquid using the detected voltage during the electrical test sequence”) with a first polarity until a first stead-state pH level is reached (Fig. 4A-4B, and Fig. 5, a potential is measured until a first steady-state is reached), and to take a first potential 437848-8difference measurement at the first steady-state pH level (Fig. 6 and Pg. 10, lines 15-16, “potential at the end of each pulse is collected”), and then to apply the voltage with a second polarity opposite to the first polarity until a second steady-state pH level is reached (Fig. 4A and 5, opposite pulse is applied), and to take a second potential difference measurement at the second steady-state pH level (Pg. 10, lines 15-16, “potential at the end of each pulse is collected”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by modified De Coulon to explicitly use two polarities until a steady-state pH level is reached. Zhu teaches that switching between polarities with step signals allows for the oxidation/reduction of water to take place at the electrode to be measured and used in pH evaluation (Pg. 10, lines 4-9).
Regarding Claim 9, modified De Coulon discloses a multi-sensor device according to claim 7.
However, modified De Coulon does not explicitly disclose wherein the controller is operable to determine a line of best fit through the correlated potential difference measurements and pH levels to obtain a gradient and/or zero crossing for a function used to determine pH level from measured voltage.
Zhu further teaches of determining a line of best fit through a correlated potential difference measurement and pH levels (Fig. 6, “linear fit”, and Pg. 7, lines 16-17, “by performing data analysis the controller can determine the pH of the liquid …” and Pg. 10, lines 8-9, “after several cycles, the variable is calculated for pH evaluation…”) to obtain a gradient and/or zero crossing for a function used to determine pH level from measured voltage (Pg. 10, lines 21-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by modified De Coulon to explicitly use a line of best fit to determine a pH level from a measured voltage. Zhu teaches that by determining a correlation between pH and measured voltage, a linear best fit line can be used to determine and detect pH (Pg. 10, lines 21-25). 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, in view of Scarantino et al. (Pub. No. US 2010/0268078), hereinafter referred to as Scarantino, as applied to claim 22 above, and further in view of Betts et al. (Pat. No. US 5,338,435), hereinafter referred to as Betts.
Regarding Claim 23, modified De Coulon discloses a multi-sensor device according to claim 22.
However, modified De Coulon does not explicitly disclose wherein the substrate is a glass substrate.
Betts teaches of a sensor apparatus including a pH sensor and an oxygen sensor (col. 4, lines 22-29). Betts further teaches that the substrate for the sensor is glass (col. 10, lines 33-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate disclosed by modified De Coulon to explicitly use a glass substrate. Betts teaches that glass substrates are nonconductive and flat and allow for layering of circuits (col. 10, lines 40-46). One of ordinary skill in the art would have recognized the benefits of using glass as an option of the substrate, for example being nonconductive.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, in view of Scarantino et al. (Pub. No. US 2010/0268078), hereinafter referred to as Scarantino as applied to claim 22 above, and further in view of Shah et al. (Pub. No. US 2019/0216371), hereinafter referred to as Shah.
Regarding Claim 25, modified Scarantino discloses a multi-sensor device according to claim 22.
However, modified Scarantino does not explicitly disclose wherein the pH sensitive electrode and the first 637848-8 electrode are disposed on a first side of the substrate and the reference electrode and the second electrode are disposed on a second, opposite, side of the substrate.
Shah teaches of a sensing device for measuring pH and oxygen (para. [0042]). Shah further teaches electrodes can be placed on a first side of a substrate (Fig. 1H-2, elements 1123, 1124, and/or 1125) and electrodes can be placed on a second, opposite, side of the substrate (Fig. 1H-2, elements 1123, 1124, and/or 1125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-sensor device disclosed by modified De Coulon to further include electrodes on two sides of a substrate. Shah teaches that a larger sensing area can be used when electrodes are placed on two sides of a substrate (para. [0084]). Further, one of ordinary skill would have recognized that having elements on both sides of a substrate would be an obvious matter of design choice. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-20, 22, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Shah is no longer used to teach a dissolved oxygen sensor, instead Scarantino has been applied above in the rejection.
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 11-12 that the Shah does not disclose “one electrode could be used to measure both pH and dissolved oxygen”. Applicants arguments are not commensurate in scope with the claimed invention. The claims do not set forth that the pH and dissolved oxygen are measured at the same electrode. Instead, the current claim set recites a pH sensitive electrode and a dissolved oxygen sensor including two separate electrodes from the pH sensitive electrode.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791